Citation Nr: 0419679	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  03-29 132A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected low back disability.  

2.  Entitlement to an initial compensable evaluation for the 
service-connected tinea pedis.  

3.  Entitlement to service connection for claimed 
pseudofolliculitis barbae.  

4.  Entitlement to service connection for the claimed 
residuals of a right testicular condition.  

5.  Entitlement to service connection for a claimed left 
kidney disorder.  

6.  Entitlement to service connection for claimed refractive 
error.  




REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran had active service from January 1981 to September 
2002.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of the RO.  

The issues of an increased rating for the service-connected 
low back disability and service connection for the residuals 
of a right testicular condition are addressed in the REMAND 
portion of this document and are being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran and his representative if further 
action is required on his part.  



FINDINGS OF FACT

1.  The service-connected tinea pedis is controlled with 
treatment, but is manifested by some hyperpigmentation with 
periodic eruptions; the disability picture is shown to more 
nearly approximate that of involvement of at least five 
percent of entire body surface with intermittent topical 
therapy.  

2.  The veteran currently is shown to be suffering from a 
left renal cyst that was first noted in service.  

3.  The veteran is shown to be suffering from refractive 
error; an acquired eye disorder due to an event or incident 
in service is not demonstrated.  

4.  The veteran's currently demonstrated pseudofolliculitis 
barbae is shown as likely as not to have had its clinical 
onset during his extensive period of service.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating of 10 
percent, but not higher for the service-connected tinea pedis 
have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 
38 C.F.R. §§ 4.7, 4.118 including Diagnostic Codes 7813, 7806 
(2003).  

2.  The veteran is shown to have disability manifested by a 
left renal cyst due to disease that was incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107, 7104 (West 2002); 38 C.F.R. § 3.303 (2003).  

3.  The veteran's refractive error is not a disability for VA 
compensation purposes.  38 U.S.C.A. §§ 101(16), 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 4.9 (2003).  

4.  By extending the benefit of the doubt to the veteran, his 
disability manifested by pseudofolliculitis barbae is due to 
disease or injury that was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 2002); 
38 C.F.R. § 3.303 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

At the outset, the Board notes that the veteran was apprised 
of the relevant provisions of VCAA by letter dated in 
November 2002, before initial RO consideration of his claim 
in February 2003.  See Pelegrini v. Principi, 16 Vet. 
App. 259 (2004); Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. June 24, 2004).  

The Board notes that because the issue of an increased rating 
for the service-connected tinea pedis is a "downstream" 
issue, no further VCAA notice is necessary.  See VAOPGCPREC 
8-2003 (December 22, 2003).  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains evidence regarding the scope of notice to 
which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
these issues.  

Thus, the Board believes that all relevant evidence which is 
available has been obtained.  The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf.  

Further, by the November 2002 letter and the August 2003 
Statement of the Case, he and his representative have been 
notified of the evidence needed to establish the benefits 
sought, and via those documents, he has been advised 
regarding his and VA's respective responsibilities as to 
obtaining that evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


Factual Background 

A careful review of the service medical records shows that 
several vision tests were performed and that the veteran 
required visual correction.  

On December 2002 VA eye examination, the examiner diagnosed 
mild refractive error, bilaterally, with presbyopia and a 
diagnosis that there was no evidence of ocular disease in 
either eye.  

On December 2002 VA examination report, the examiner 
indicated that a September 2002 magnetic resonance imaging 
(MRI) of the spine had revealed a cyst on the left kidney.  
This result was confirmed on October 2002 ultrasound.  The 
examiner concluded that the veteran had no past or present 
history of kidney disease.  

On January 2003 VA dermatologic examination report, the 
examiner noted that in 2001, the veteran developed a rash of 
both feet.  The eruption was treated with antifungal creams, 
but had been recurrent since that time.  The last occurrence 
took place approximately a month before the examination date.  

The veteran indicated that he was advised to apply cocoa 
butter to hyperpigmented spots on his feet and reported 
improvement with treatment.  The examiner observed mild areas 
of hyperpigmentation on both feet and diagnosed tinea pedis 
under good control with treatment as well as postinflammatory 
hyperpigmentation of the feet.  

The VA examiner also noted that the veteran had four upper 
left neck papules due to pseudofolliculitis barbae.  


Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3 (2003).  

When the positive and negative evidence relating to a 
veteran's claim are in approximate balance, the claimant 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.



Service Connection 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Congenital or developmental defects as such are not diseases 
or injuries within the meaning of applicable legislation.  38 
C.F.R. § 3.303(c).  

In the absence of superimposed disease or injury, service 
connection may not be allowed for refractive error of the 
eyes, including myopia, presbyopia and astigmatism, even if 
visual acuity decreased in service, as this is not a disease 
or injury within the meaning of applicable legislation 
relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9; 
VA Manual M21-1, Part VI, Subchapter II, para. 11.07.  

When a claim is filed for entitlement to service connection, 
whether on a direct basis or as secondary to a service-
connected disability, there must be an initial finding of a 
current chronic disability.  Although the appellant may 
testify as to symptoms he perceives to be manifestations of 
disability, the question of whether a chronic disability is 
currently present is one which requires skill in diagnosis, 
and questions involving diagnostic skills must be made by 
medical experts.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  


Pseudofolliculitis barbae

The veteran is shown currently to have pseudofolliculitis 
barbae manifested some lesion of the left upper neck.  This 
condition is shown as likely as not to have had its clinical 
onset during his extensive period of military service.  

Based on its review of the record, the Board finds the 
evidence in this case to be in relative equipoise.  By 
extending the benefit of the doubt to the veteran, service 
connection for pseudofolliculitis barbae is warranted.  


Left Kidney

In order for service connection to be granted, a present 
disability must be shown.  See 38 C.F.R. § 3.303; Gilpin, 
supra; Degmetich, supra.  A cyst was discovered on the 
veteran's left kidney pursuant to a September 2002 MRI.  This 
result was confirmed on ultrasound.  

On the December 2002 medical examination report, the VA 
examiner asserted that the veteran did not suffer from 
present kidney disease.  However, the Board finds that 
service connection for a left kidney cyst is warranted.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but the preponderance of 
the evidence in this case supports a favorable decision.  


Refractive Error

Both the service medical records and December 2002 VA eye 
examination report reflect the presence of bilateral 
refractive error with presbyopia.  A present disability is 
essential for the granting of service connection.  See 
38 C.F.R. § 3.303; Gilpin, supra; Degmetich, supra.  

However, refractive error with presbyopia is not a disability 
for which service connection may be granted.  38 C.F.R. §§ 
3.303(c), 4.9; VA Manual M21-1, Part VI, Subchapter II, para. 
11.07.  The veteran has no acquired ocular disease in either 
eye.  

As such, the claim of service connection for bilateral 
refractive error with presbyopia must be denied by operation 
of law.  


Increased Ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected tinea pedis warrants a 
compensable disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

The veteran's service-connected tinea pedis has been rated by 
the RO under the provisions of Diagnostic Code 7813.  
38 C.F.R. § 4.118.  Diagnostic Codes 7812 through 7818 
pertain to verruga peruana, dermatophytosis, tinea barbae, 
pemphigus, psoriasis, dermatosis exfoliativa, and new 
malignant skin growths respectively.  Id.  these conditions 
are to be rated as scars, disfigurement, the extent of 
constitutional symptoms, and/or physical impairment.  Id.  

Diagnostic Code 7800 pertains to disfiguring scars of the 
face, head, or neck.  Id.  Diagnostic Code 7801 pertains to 
third degree scars or burns.  Id.  Diagnostic Code 7802 
pertains to second degrees burns or scars.  Id.  Diagnostic 
Code 7803 pertains to superficial, poorly nourished scars 
with repeated ulceration.  Id.  Diagnostic Code 7804 pertains 
to superficial scars that are tender and painful on objective 
demonstration.  Id.  Diagnostic Code 7805 pertains to other 
scars, which are to be rated based on limitation of function 
of the part affected.  Id.  

The veteran's tinea pedis is productive of mild 
hyperpigmentation, and postinflammatory hyperpigmentation of 
the feet was diagnosed in January 2003.  Furthermore, the 
examiner indicated that the veteran's tinea pedis was 
controlled with treatment by antifungal cream, but is subject 
to episodic recurrences.  

The manifestations of the service-connection skin condition, 
therefore, are not best rated under Diagnostic Code 7803.  
Id.  The Board notes that Diagnostic Code 7804 is 
inapplicable because pain has not bed shown on objective 
examination.  Id.  Diagnostic Code 7805 is inapplicable 
because no limitation of function has been complained of 
diagnosed.  Id.  Diagnostic Codes 7800, 7801, and 7802 do not 
apply because the veteran's skin condition does not affect 
the face, head, or neck, and his tinea pedis is not 
tantamount to scarring or disfigurement resulting from second 
or third degree burns.  Id.  

Diagnostic Code 7806 provides for a 10 percent disability 
rating for dermatitis or eczema with at least five percent, 
but less than 20 percent involvement of the entire body 
surface or the use of corticosteroids or other 
immunosuppressive drugs.  Id.  The evidence reflects that the 
overall disability picture is manifested by recurrent 
eruptions involving the feet that involve an area consistent 
with about five percent of the total body surface.  

However, the veteran's disability does not require the 
corticosteroids or other immunosuppressive therapy.  The 
Board, therefore, concludes that a 10 percent disability 
evaluation, but not higher is warranted for the entire 
appellate period.  Id.; Fenderson, supra.  .  


ORDER

Service connection for pseudofolliculitis barbae is granted.  

A 10 percent disability evaluation for the service-connected 
tinea pedis is granted, subject to the law and regulations 
governing the distribution of veterans' benefits.  

Service connection for a left renal cyst is granted.  

The claim of service connection for refractive error is 
denied.  


REMAND

The RO should ask the veteran for information regarding 
whether and where he has been seeking medical treatment after 
service.  The RO should then obtain all identified VA medical 
records and, after obtaining the necessary release, the RO 
should make reasonable efforts to secure the identified 
private medical records.  

Diagnostic Code 5293 was amended effective on September 23, 
2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  The 
revised diagnostic code provides for the evaluation of 
intervertebral disc syndrome (pre-operatively or post-
operatively) either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  The veteran was rated under these criteria.  

Second, effective on September 26, 2003, the rating criteria 
for evaluating other spine disorders were amended.  See 68 
Fed. Reg. 51454-51458 (August 27, 2003).  The changes in the 
rating criteria include changes to Diagnostic Code 5292 and 
5295 that are relevant to the evaluation of the veteran's 
service-connected low back disability.  

The veteran has not been advised of these regulatory changes 
and the RO has not yet considered the veteran's appeal under 
the revised Diagnostic Codes.  See Dudnick v. Brown, 10 Vet. 
App. 79 (1997).  

Thus, before the Board can adjudicate the issue of an 
increased rating for the service-connected low back 
disability, the veteran must be notified of the revised 
regulations.  

The veteran must be afforded a VA spinal examination to 
determine the current severity of his low back disability.  
All symptoms and manifestations of low back disability should 
be enumerated to include any neurologic deficits.  Frequency 
and duration of symptoms should be assessed, and range of 
motion should be reported accurately.  

The examiner should comment upon whether functional loss due 
to pain and weakness causes additional disability beyond that 
reflected on range of motion measurement.  The examiner 
should also discuss findings with respect to weakened 
movement, excess fatigability and incoordination.  

The veteran's right testicle was removed in service and 
replaced with a prosthetic testicle.  The Board requires 
information regarding any complications or residuals 
resulting from this surgery.  A VA examination report must 
discuss these matters in detail.  

Accordingly, these issues must be REMANDED for the following 
action:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002), and 
its implementing regulations is completed 
consistent with all governing legal 
authority.  Such action should include 
informing the veteran of the evidence 
needed to support his claims and 
indicating whether the veteran should 
submit such evidence or whether VA will 
obtain and associate such evidence with 
the claims file.  

2.  Furthermore, the RO should notify the 
veteran of the revisions of the pertinent 
portions of VA's Rating Schedule 
pertaining to the rating of spinal 
disabilities.  68 Fed. Reg. 51,454-51,458 
(August 27, 2003).  

3.  The RO should take appropriate steps 
in order to obtain the names and 
addresses of all medical care providers 
who treated the veteran for his back 
disability and genitourinary issues since 
September 2002.  The RO should obtain all 
identified VA medical records, and after 
securing the necessary release, the RO 
should obtain the identified private 
medical records.  The RO should document 
its attempts to accomplish the foregoing.  

4.  The RO should schedule a VA 
orthopedic examination in order to 
ascertain the current severity of the 
service-connected low back disability.  
The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the requested 
examination.  The examiner should 
indicate in the report that the claims 
file was reviewed.  The examiner is asked 
to discuss all symptoms and 
manifestations of the veteran's low back 
disability to include accurately measured 
range of motion, neurologic deficits, and 
frequency and duration of each symptom 
found.  The examiner should comment upon 
whether functional loss due to pain and 
weakness causes additional disability 
beyond that reflected on range of motion 
measurement.  The examiner should also 
discuss findings with respect to weakened 
movement, excess fatigability and 
incoordination.  A rationale for all 
opinions and conclusions must be 
provided.  

5.  The RO should schedule a VA medical 
examination in order to determine the 
nature and likely etiology of the claimed 
right testicle disorder.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner 
prior to the requested examination.  The 
examiner should indicate in the report 
that the claims file was reviewed.  Based 
on his/her review of the case, the 
examiner should opine as to whether the 
veteran has a right testicle or 
genitourinary disability due to disease 
or injury that was incurred in or 
aggravated by service.  A rationale for 
all opinions and conclusions must be 
provided.  

6.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examinations and opinions are 
in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

8.  The RO should readjudicate the issues 
in appellate status, to include 
consideration of all additional evidence 
received.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The veteran need take no action unless otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



